Exhibit 10.3

THE BOSTON BEER COMPANY, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into by and between THE BOSTON BEER COMPANY, INC., a
Massachusetts corporation with its principal place of business at One Design
Center Place, Suite 850, Boston, Massachusetts 02210 (“Parent”), for itself and
on behalf of all of its subsidiaries and affiliates, including but not limited
to Boston Beer Corporation, Off Centered Way, LLC, American Craft Brewery LLC,
Angry Orchard Cider Company LLC, and A&S Brewing Collaborative LLC
(collectively, the “Company”), on the one hand, and Samuel A. Calagione III, an
executive employee of the Company (“Mr. Calagione” or “you”), on the other,
effective as of July 3, 2019 (the “Effective Date”).

This Agreement is being entered into between Mr. Calagione and Parent in
connection with the acquisition by Parent of all of Mr. Calagione’s beneficial
interests in Off Centered Way LLC, a Delaware limited liability company (“OCW”),
of which he is a founder and principal owner (the “Acquisition”).

In consideration of the employment of Mr. Calagione by the Company,
Mr. Calagione’s eligibility to participate in the Company’s Employee Equity
Incentive Plan as set forth therein, the training provided to Mr. Calagione, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Mr. Calagione hereby agrees with the Company as
follows:

1. Employment and Term. The Company hereby agrees to employ Mr. Calagione, and
Mr. Calagione hereby accepts employment by the Company, reporting directly to
the Company’s Chief Executive Officer, on the terms and conditions hereinafter
set forth. Mr. Calagione’s term of employment by the Company under this
Agreement (the “Term”) shall commence on the Effective Date and end on the date
on which the term of employment is terminated in accordance with Section 7.

2. Duties.

(a) Mr. Calagione shall initially have overall responsibility for managing the
Company’s Dogfish Head brand family and integrating such brand family into the
Company’s brand portfolio and product innovation. As such, Mr. Calagione’s title
shall initially be “Founder and Brewer, Dogfish Head Brewery.” In his capacity
of Founder and Brewer, Dogfish Head Brewery, Mr. Calagione will perform duties
and responsibilities that are commensurate with that position and such other
duties as may be assigned to him from time to time by the Chief Executive
Officer.

(b) If so elected, Mr. Calagione agrees to serve on Parent’s Board of Directors
(the “Board”) and to perform the duties expected of a director of a public
company. It is anticipated that Mr. Calagione will be elected to the Board as a
Class B Director not later than Parent’s 2020 Annual Meeting. By his signature
hereunder, C. James Koch (“Mr. Koch”), the sole holder of the Parent’s issued
and outstanding Class B Common Stock, agrees to elect Mr. Calagione as a Class B
Director annually at each of the Parent’s Annual Meetings in the years 2020
through 2029, on

 

1



--------------------------------------------------------------------------------

the condition that Mr. Calagione is then still an employee of the Company.
Mr. Calagione agrees to resign as a Class B Director upon the termination of his
employment with the Company, if so requested by Mr. Koch. Until he is elected to
the Board, Mr. Calagione will have “observer” rights to attend all scheduled and
unscheduled, physical and telephonic Board meetings and will receive notice of
same at the same time and by the same method as the members of the Board.

(c) For so long as he is employed by the Company, except as otherwise provided
herein, Mr. Calagione shall devote himself to the affairs of the Company on a
full business time basis and shall not engage in any other business activities,
which, either singly or in the aggregate, materially interfere with his duties
to the Company. Mr. Calagione agrees to perform his duties diligently,
competently and in the best interests of the Company.

(d) Mr. Calagione acknowledges and agrees that he is deemed by Parent to be an
“officer” of Parent and, accordingly, he is subject to the provisions of
Section 16 of the Securities Exchange Act of 1934, as amended. In addition,
Mr. Calagione acknowledges and agrees that he is an “affiliate” and subject to
the requirements of Rule 144 promulgated under the Securities Act of 1933, as
amended, and the Parent’s Directors & Officers Open Trading Window Policy.

(e) Notwithstanding the provisions of paragraph (d) above, the Company
specifically agrees that Mr. Calagione may spend up to ten percent (10%) of his
business time pursuing the exploitation of the international production and
distribution of the Dogfish Head brand family, in accordance with the License
Agreement entered into between one of his affiliates and Dogfish Head Marketing
LLC on May 8, 2019 (the “License”).

(f) Beginning October 1, 2019, Mr. Calagione is expected to spend up to thirty
percent (30%) of his business time at the Company’s offices located at One
Design Center Place, Suite 850, Boston, Massachusetts 02210.

3. Compensation.

(a) In consideration for the performance by Mr. Calagione of his duties
hereunder, the Company shall pay to Mr. Calagione such compensation as may be
approved from time to time by the Board and the Board’s Compensation Committee
(the “Compensation Committee”), which Mr. Calagione agrees to accept in full
payment for his services. Mr. Calagione shall also be entitled to participate in
such employee incentive programs as shall be adopted from time to time by the
Company for its employees generally, subject to such eligibility requirements
and other restrictions and limitations contained in such programs. Such
compensation shall include an annual salary, paid to Mr. Calagione in accordance
with the Company’s usual payroll practices (the “Base Salary”), and such annual
bonus as the Company, in its sole discretion, elects to pay Mr. Calagione, if
any.

(b) Until subsequently adjusted by the Compensation Committee, Mr. Calagione’s
base salary shall be at the annual rate of $427,450.00 and his target bonus for
2019 shall be one hundred percent (100%) of his base salary. The actual bonus to
be paid to Mr. Calagione for 2019 shall be determined by the Compensation
Committee at the Committee’s February 2020 meeting, based on its assessment of
Company 2019 performance and the bonus structure approved by the Committee at
its February 2019 meeting which includes that a participant may receive up to
two hundred fifty percent (250%) of target payout for overachievement under the
bonus program.

 

2



--------------------------------------------------------------------------------

(c) Mr. Calagione understands that any long-term equity grants under the
Company’s Employee Equity Incentive Plan are subject to the discretion of the
Compensation Committee and the Board.

(d) Mr. Calagione understands that he is not entitled to additional compensation
for service on the Board.

4. Employee Benefits; Fringe Benefits and Perquisites.

(a) Benefits. Mr. Calagione shall be entitled to participate in such health,
group insurance, welfare, pension, and other employee benefit plans, programs,
and arrangements as are made generally available from time to time to other
employees of the Company, subject to Mr. Calagione’s satisfaction of all
applicable eligibility conditions of such plans, programs, and arrangements.
Nothing herein shall be construed to limit the Company’s ability to amend or
terminate any employee benefit plan or program in its sole discretion.

(b) Fringe Benefits; Perquisites. During the Term, Mr. Calagione shall be
entitled to participate in all fringe benefits and perquisites made available to
other employees of the Company, subject to Mr. Calagione’ satisfaction of all
applicable eligibility conditions to receive such fringe benefits and
perquisites.

(c) Vacation. During the Term, Mr. Calagione shall be entitled to paid time off
in accordance with the Company’s PTO policy, as from time to time in effect. For
purposes of such policy, Mr. Calagione shall be credited with his time as an
employee of OCW or any of its affiliates.

(d) Controlling Document. To the extent there is any inconsistency between the
terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall control to
the extent legally permissible. Otherwise, Mr. Calagione shall be subject to the
terms, conditions and provisions of the Company’s plans and programs, as
applicable.

5. Proprietary Information. Mr. Calagione hereby acknowledges that the
techniques, recipes, formulas, programs, processes, methods, technology, designs
and production, distribution, business and marketing plans, business methods and
manuals, sales techniques and strategies, financial data, training methods and
materials, pricing programs, customer information, contracts or other
arrangements, and any other information of value to the Company that is not
generally known to the public or the Company’s competitors (collectively,
“Proprietary Information”), including any such information developed by
Mr. Calagione during the course of his employment with the Company, are of a
confidential and secret character, of great value and propriety to the Company.
The Company shall give or continue to give Mr. Calagione access to the foregoing
categories of Proprietary Information as appropriate and necessary to
Mr. Calagione’s job duties, so long as Mr. Calagione continues to provide
services to the Company, and permit Mr. Calagione to work thereon and become
familiar therewith to whatever extent the Company in its sole discretion
determines. Mr. Calagione agrees that, without the prior written

 

3



--------------------------------------------------------------------------------

consent of the Company, he shall not, during his employment with the Company or
at any time thereafter, divulge to anyone or use to his benefit or to the
benefit of any other person or entity, any Proprietary Information, unless such
Proprietary Information shall be in the public domain in a reasonably integrated
form through no fault of Mr. Calagione. Mr. Calagione further agrees (i) to take
all reasonable precautions to protect from loss or disclosure all documents
supplied to Mr. Calagione by the Company and all documents, notebooks, materials
and other data relating to any work performed by Mr. Calagione or others
relating to or containing the Proprietary Information, (ii) not to make any
copies of any of these documents, notebooks, materials and data, without the
prior written permission of the Company, and (iii) upon termination for whatever
reason of Mr. Calagione’s employment with the Company, or at any other time as
requested by the Company, to deliver these documents, notebooks, materials and
data forthwith to the Company, and to delete any copies of electronic
information that may remain in Mr. Calagione’s possession after the provision of
copies thereof to the Company. Proprietary Information includes information in
hard copy and electronic formats. The non-use and non-disclosure restrictions
set forth herein apply to any and all forms of information transmittal,
including transmittal through any and all forms of social media.

6. Covenant Not-to-Compete.

(a) During the period commencing on the date hereof and continuing until the
expiration of one (1) year from the date on which Mr. Calagione’s employment
with the Company terminates (the “Restricted Period”), Mr. Calagione shall not,
without the prior written consent of the Company, which consent the Company may
grant or withhold in its sole discretion, directly or indirectly, for his own
account or the account of others, in any geographic areas in which Mr. Calagione
provided services to the Company, or about which Mr. Calagione obtained
Proprietary Information, during the last two years of his employment by the
Company, as an employee, consultant, partner, officer, director or stockholder
(other than a holder of less than five percent (5%) of the issued and
outstanding stock or other equity securities of an issuer whose securities are
publicly traded) engage in the importing, production, marketing, sale or
distribution to distributors of any beer, malt beverage, hard cider or product
produced by the Company at any time during Mr. Calagione’s tenure as an employee
of the Company (i) which is either produced outside of the United States and
imported into the United States or produced within the United States and
(ii) which has a wholesale price within twenty-five percent (25%) of the
wholesale price of any of the Company’s products, including but not limited to
products marketed under the trade names SAMUEL ADAMS, TWISTED TEA, ANGRY
ORCHARD, TRULY, DOGFISH HEAD and such other trade names as the Company may use
to market its products during Mr. Calagione’s employment with the Company.
Mr. Calagione acknowledges that he has read and understands this provision, and
that he has agreed to it knowingly and voluntarily, in order to obtain the
benefits provided to Mr. Calagione by the Company. Notwithstanding the
foregoing, in the event that you breach your fiduciary duty to the Company,
and/or you have unlawfully taken, physically or electronically, property
belonging to the Company, the Restricted Period shall be twenty-four (24) months
from the date of your employment termination.

(b) Notwithstanding the provisions of paragraph (a) above, Mr. Calagione shall
not be restricted from exercising his rights under the License. For the
avoidance of doubt, even after the termination of this Agreement pursuant to
Section 6 or otherwise, Mr. Calagione will not be restricted from manufacturing,
distributing, selling, marketing or otherwise exploiting the Dogfish Head brand
outside of the United States and Canada, even if such activities constitute
competition with the Company.

 

4



--------------------------------------------------------------------------------

(c) The provisions of paragraph (a) above shall also not restrict the right of
Mr. Calagione to manufacture and distribute Dogfish Head brand family products
in the United States and Canada, in competition with products in the Samuel
Adams brand family, if Mr. Calagione resigns from the Company and from the Board
and reacquires all rights to the Dogfish Head brand family, in connection with a
Change of Control of Parent prior to the expiration of twenty-four (24) months
from and after the date of this Agreement.

7. Termination. The date upon which this Agreement is terminated pursuant to
this Section 7 or otherwise is the “Termination Date”.

(a) Termination upon Death. This Agreement shall terminate automatically upon
Mr. Calagione’s death.

(b) Termination Due to Mr. Calagione’s Disability. Mr. Calagione’s employment
and the Term shall terminate ten (10) days after the Company gives written
notice to Mr. Calagione of the termination of Mr. Calagione’s employment by the
Company due to Mr. Calagione’s Disability. “Disability” means: (i) Mr. Calagione
is unable due to a medically determinable physical or mental condition to
perform the essential functions of his position, with or without a reasonable
accommodation, for six (6) months in the aggregate during any twelve (12) month
period; or (ii) two licensed physicians, at least one of whom is reasonably
acceptable to both Mr. Calagione (or Mr. Calagione’s legal representative) and
the Board have certified to the Company in writing that due to a medically
determinable physical or mental condition, Mr. Calagione will be unable to
perform the essential functions of his position, with or without a reasonable
accommodation, for a period of six (6) months in the aggregate during the twelve
(12) month period immediately following such certification. Termination of
Mr. Calagione’s employment by the Company due to Mr. Calagione’s Disability
shall constitute a termination without Cause.

(c) Termination for Cause. The Company may at any time, by written notice to
Mr. Calagione, terminate Mr. Calagione’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (i) Mr. Calagione’s material
breach of this Agreement, which, if curable, remains uncured or continues after
sixty (60) days’ written notice by the Company thereof; (ii) the conviction of,
or entry of a plea of guilty or nolo contendere to, (A) any crime constituting a
felony in the jurisdiction in which committed, (B) any crime of moral turpitude
(whether or not a felony), or (C) any other criminal act involving embezzlement,
misappropriation of money, or fraud (whether or not a felony); (iii)
Mr. Calagione’s material negligence or dereliction in the performance of, or
failure to perform Mr. Calagione’s duties of employment with the Company, which
remains uncured or continues after sixty (60) days’ notice by the Company
thereof, provided, however, that in the event the Chief Executive Officer or the
Board of the Parent issues Mr. Calagione a lawful directive and Mr. Calagione
does not comply with the directive, such non-compliance shall not constitute
“Cause”; or (iv) any willful conduct, action or behavior by Mr. Calagione that
is materially damaging to the Company, whether to the business interests,
finance or reputation.

 

5



--------------------------------------------------------------------------------

(d) Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time upon ninety (90) days’ written notice.

(e) Resignation with or without Good Reason.

(i) This Agreement and Mr. Calagione’s employment hereunder may be terminated by
Mr. Calagione with or without Good Reason at any time upon ninety (90) days
written notice to the Company.

(ii) For purposes of this Agreement, “Good Reason” means any of the following
that has not been approved in writing in advance by Mr. Calagione: (A) a
material diminution of Mr. Calagione’s titles, duties, responsibilities,
authorities or reporting relationship or obligations, as set forth in this
Agreement, including, but not limited to, Mr. Calagione no longer reporting
directly to the Chief Executive Officer of the Company; (B) the failure of C.
James Koch to elect Mr. Calagione as a Class B member of the Board of the Parent
during the years 2020-2029, as long as Mr. Calagione is employed by the Company;
(C) a material reduction in Mr. Calagione’s Base Salary or target cash bonus;
(D) subject to Section 2(f) above, relocation of Mr. Calagione’s principal place
of employment by more than fifty (50) miles from his current offices in Milton,
Delaware; (E) a material breach by the Company of this Agreement or any other
agreement between the Company or the Board and Mr. Calagione; or (F) a Change in
Control. Notwithstanding the foregoing, “Good Reason” for Mr. Calagione to
resign shall not exist unless: (X) Mr. Calagione provides the Company with
written notice of the condition giving rise to Good Reason; (Y) the Company
fails to remedy such condition within thirty (30) days after its receipt of such
written notice; and (Z) Mr. Calagione resigns within sixty (60) days after the
cure period has lapsed. Any resignation or termination pursuant to this section
7(e) shall not constitute a breach of this Agreement by either party.

(f) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred at such time as C. James Koch and/or members of his family cease
to control a majority of Parent’s issued and outstanding Class B Common Stock or
the Company enters into an agreement or agreements to sell or dispose of, in one
or more related transactions, the rights to manufacture and distribute all or
substantially all of the Company’s brands.

8. Compensation upon Termination. Other provisions of this Agreement
notwithstanding, upon the occurrence of an event described in Section 7, the
parties shall have the following rights and obligations:

(a) Death. If Mr. Calagione’s employment is terminated during the Term by reason
of Mr. Calagione’s death, the Company shall pay to Mr. Calagione’s estate the
Accrued Benefits. “Accrued Benefits” means: (i) the accrued but unpaid Base
Salary through the Termination Date, payable within thirty (30) days following
the Termination Date; (ii) reimbursement for any unreimbursed expenses incurred
through the Termination Date, payable within thirty (30) days following the
Termination Date; (iii) accrued but unused vacation days; and (iv) all other
payments, benefits, or fringe benefits to which Mr. Calagione shall be entitled
as of the Termination Date under the terms of any applicable compensation
arrangement or benefit, equity, or fringe benefit plan or program or grant.

 

6



--------------------------------------------------------------------------------

(b) Disability. If the Company terminates Mr. Calagione‘s employment because of
his Disability, the Company shall pay to Mr. Calagione the Accrued Benefits. If
the Company terminates Mr. Calagione’s employment because of his Disability, the
Company shall also pay to Mr. Calagione a pro-rata portion of the target amount
of the annual cash bonus for the year in which the termination occurs based on
the number of days in such year through the Termination Date, payable within
thirty (30) days following the Termination Date.

(c) Termination for Cause or Resignation without Good Reason. If Mr. Calagione’s
employment is terminated by the Company for Cause, or by Mr. Calagione without
Good Reason, then: (i) the Company shall pay Mr. Calagione the Accrued Benefits;
and (ii) Mr. Calagione shall immediately forfeit as of the Termination Date any
unpaid annual cash bonuses.

(d) Termination without Cause or Resignation for Good Reason. If Mr. Calagione’s
employment is terminated by the Company without Cause, or Mr. Calagione resigns
for Good Reason, then: (i) the Company shall pay to Mr. Calagione the Accrued
Benefits; and (ii) the Company shall pay any annual cash bonuses that are unpaid
as of the Termination Date.

9. Non-Solicitation of Customers and Employees.

(a) During the Restricted Period, Mr. Calagione agrees that he will not,
directly or indirectly, for his own account or on behalf of any other person or
entity, (a) solicit, call upon or accept business from, any customer of the
Company with whom Mr. Calagione (or any person supervised or directed by
Mr. Calagione) has had direct personal contact, or about whom Mr. Calagione has
learned Proprietary Information or other business information in the course of
Mr. Calagione’s employment by the Company (a “Restricted Customer”); or
(b) interfere with the business relationship between the Restricted Customer and
the Company; or (c) solicit, induce, persuade or hire, or attempt to solicit,
induce, persuade or hire, or assist any third party in the solicitation,
inducement, persuasion or hiring of, any employee of the Company who worked for
the Company during Mr. Calagione’s tenure with the Company, to leave the employ
of the Company.

(b) Notwithstanding the provisions of paragraph (a) above, Mr. Calagione shall
not be restricted from exercising his rights under the License. For the
avoidance of doubt, even after the termination of this Agreement pursuant to
Section 6 or otherwise, Mr. Calagione will not be restricted from soliciting,
calling upon or accepting business from any customer who would otherwise be a
Restricted Customer in connection with the manufacture, distribution, sale,
marketing or otherwise exploitation of the Dogfish Head brand outside of the
United States and Canada.

10. Mr. Calagione Acknowledgements. Mr. Calagione hereby acknowledges and agrees
that:

(a) It is the practice and policy of the Company to provide its employees with
Proprietary Information regarding the business of the Company, to a greater
extent than other companies, in order to achieve success as a company, and in
order to assist Mr. Calagione in achieving success as an employee. Such
Proprietary Information concerns, among other things, information and data
relating to geographic territories and customers throughout the areas in which
the Company conducts its business. Accordingly, the geographic areas and
proscribed activities specified in Section 4 hereof are reasonable, and no
greater than necessary, for the protection of the Company’s legitimate business
interests;

 

7



--------------------------------------------------------------------------------

(b) Mr. Calagione received this Agreement for his consideration by the earlier
of Mr. Calagione’s receipt of a formal offer of employment or ten (10) business
days before Mr. Calagione’s start date; and

(c) Mr. Calagione acknowledges, and the Company and Mr. Calagione agree, that
Mr. Calagione shall have the right to consult with an attorney prior to signing
this Agreement.

11. Works Made for Hire. Mr. Calagione agrees that all works of authorship,
literary works (including computer programs), audiovisual works, translations,
compilations, and any other written materials, including, but not limited to,
copyrightable works (the “Works”) which are originated or produced by
Mr. Calagione (solely or jointly with others) during his working hours with the
Company, in whole or in part, within the scope of, or in connection with, his
employment by the Company will be considered “works made for hire” as defined by
the U.S. Copyright Act (17 USC §101, as amended). All such works made for hire
are and will be the exclusive property of the Company and Mr. Calagione agrees
to treat any such work as Proprietary Information. In the event that any Works
are not deemed to be “works made for hire,” Mr. Calagione hereby assigns all of
his right, title, and interest in and to such Works, including but not limited
to, the copyrights therein, to the Company, and agrees to execute any additional
agreements or documents the Company reasonably determines are necessary to
effectuate the assignment of his right, title and interest in such Works to the
Company. This Section 11 notwithstanding, the books and other publications
authored or co-authored by Mr. Calagione before the Effective Date that are
listed on Schedule 1 attached hereto will remain Mr. Calagione’s and, if
applicable, his co-author’s, property and will not be considered a “Work Made
for Hire.” Books and other publications authored or co-authored by Mr. Calagione
while he remains an employee of the Company will be subject to the provisions of
this Section 11 and such applicable policies, as may be adopted from time to
time by the Board.

12. Non-Disparagement. The parties to this Agreement (including the Parent)
agree that during Mr. Calagione’s employment by the Company, and during the
Restricted Period and at any time thereafter, the parties shall not make any
statement, verbally or in writing, or via social media, or take any action,
which has the purpose or effect of disparaging the other, including their
respective companies, or employees or products, to any person or entity who
does, or could reasonably be expected to do, business with the parties, to the
media, or to their respective employees or former employees.

13. No Conflicting Obligation. Mr. Calagione hereby represents and warrants to
the Company that Mr. Calagione (a) is not presently under and will not in the
future become subject to any obligation to any person, entity or prior employer
which is inconsistent or in conflict with this Agreement or which would prevent,
limit or impair in any way Mr. Calagione’s performance of his employment with
the Company, and (b) has not disclosed and will not disclose to the Company, nor
use for the Company’s benefit, any confidential information and trade secrets of
any other person or entity, including any prior employer.

 

8



--------------------------------------------------------------------------------

14. Training Expense. The Company will provide Mr. Calagione with training to
assist Mr. Calagione in the performance of his duties as an employee of the
Company, including but not limited to the provision of training materials,
training courses and supervision by experienced employees of the Company.
Mr. Calagione agrees, in the event of Mr. Calagione’s voluntary separation of
his employment or the termination of employment by the Company for cause (as
defined above), to pay the Company (unless otherwise agreed upon at time of
training) $1,000 for each day of training and/or any orientation course provided
or paid for by the Company to Mr. Calagione within the last five (5) years prior
to the date of termination as a means of reimbursing the Company for such
training. Such payment shall be deducted from any monies owed to Mr. Calagione
at the time of his termination, including wages, bonuses, and/or commissions,
and the balance, if any, owed by Mr. Calagione shall be paid by Mr. Calagione
promptly as may be required by law. Such reimbursement shall be in addition to
any other remedy at law or in equity which the Company may have for
Mr. Calagione’s breach of this Agreement.

15. Entire Agreement; Modification. This Agreement contains the entire
understanding and agreement between the Company and Mr. Calagione with respect
to the subject matter contained herein and may be altered, amended or superseded
only by an agreement in writing, signed by both parties. No action or course of
conduct shall constitute a waiver of any of the terms and conditions of this
Agreement, unless such waiver is specified in writing, and then only to the
extent so specified. A waiver of any of the terms and conditions of this
Agreement on one occasion shall not constitute a waiver of the other terms and
conditions of this Agreement or of such terms and conditions on any other
occasion.

16. Severability. Mr. Calagione and the Company hereby expressly agree that the
provisions of this Agreement are severable and, in the event that any court of
competent jurisdiction shall determine that any provision or covenant herein
contained is invalid, in whole or in part, the remaining provisions shall remain
in full force and effect, and any such provision or covenant shall nevertheless
be enforceable as to the balance thereof to the extent determined by a court of
competent jurisdiction. It is the intent of the parties that if a court of
competent jurisdiction determines that any provision of this Agreement is overly
broad in any respect, that such court blue-pencil such provision and enforce the
provision to the extent the court determines is reasonable.

17. At-Will Status; Binding Effect; Benefit. Mr. Calagione is at all times an
“at-will” employee of the Company, and nothing herein shall be construed to vary
the “at-will” status of your employment. Sections 3 through 12 and of this
Agreement shall survive its termination and the termination of Mr. Calagione’s
employment by the Company.

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be considered and have the force and effect of an original.

19. Governing Law. The Company is incorporated in, and has its headquarters
located in, the Commonwealth of Massachusetts, and Mr. Calagione’s employment
with the Company is administered from the Company’s Massachusetts headquarters.
Accordingly, the validity, interpretation and performance of this Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. Any dispute between Mr. Calagione and the Company
shall be litigated exclusively in the state or federal courts of the

 

9



--------------------------------------------------------------------------------

Commonwealth of Massachusetts, to whose jurisdiction Mr. Calagione hereby agrees
to submit; provided, however, that if the dispute concerns the restrictive
covenant set forth in Section 6, the action shall be venued in Suffolk County,
Massachusetts, or, if applicable, the federal district court in Boston,
Massachusetts. This Agreement shall be considered a sealed instrument under
Massachusetts law.

[Signature Page Follows]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf and the undersigned have hereunto set their hands and seals in
Boston, Massachusetts, all as of the date set forth below.

THE BOSTON BEER COMPANY, INC.

 

By:   /s/ David A. Burwick       X    /s/ Samuel A. Calagione David A. Burwick,
President & CEO       Signature of Mr. Calagione July 3, 2019       Sam
Calagione Date       Print Name of Mr. Calagione         July 3, 2019        
Date    For purposes of Section 2(b) only:       /s/ Jim Koch         Signature
of Mr. Koch         July 3, 2019         Date   



--------------------------------------------------------------------------------

SCHEDULE 1

Mr. Calagione’s Existing Books and Publications

The following existing publications, including all editions (existing or future)
of any of the following:

 

  •  

Project Extreme Brewing

 

  •  

Off-Centered Leadership

 

  •  

He Said Beer, She Said Wine

 

  •  

Extreme Brewing: An Introduction to Brewing Craft Beer at Home

 

  •  

Brewing Up a Business

Mr. Calagione is in the process of authoring a book in celebration of the 25th
anniversary of the Dogfish Head business (occurring in 2020).